Citation Nr: 1218701	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for double hernia.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals of pneumonia, including pulmonary disease.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for loss of creative organ, claimed as erectile dysfunction.  

4.  Entitlement to service connection for prostate cancer.  

5.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1958 to January 1961.  

By rating action in October 2004, the RO denied service connection for pneumonia and pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision which found that new and material evidence had not been submitted to reopen the claims of service connection for pneumonia and pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction, and a May 2010 decision which denied service connection for a heart disorder and prostate cancer.  A videoconference hearing before the undersigned was held in March 2012.  

The issue of service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  Service connection for residuals of pneumonia, including pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction was finally denied by an unappealed rating decision in September 2004.  

2.  The evidence received since the September 2004 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claims for pneumonia, pulmonary disease, double hernia, loss of a creative organ and erectile dysfunction.  

3.  A prostate disorder was not manifested in service or until many years thereafter, and there is no competent evidence of a causal connection between the Veteran's current prostate cancer and military service or any incident therein.  


CONCLUSIONS OF LAW

1.  The September 2004 RO decision which denied service connection for residuals of pneumonia, including pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of pneumonia, including pulmonary disease.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  New and material evidence has not been received to reopen the claim of service connection for double hernia.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

4.  New and material evidence has not been received to reopen the claim of service connection for loss of a creative organ, claimed as erectile dysfunction.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

5.  Prostate cancer was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2009 and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2012.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

As noted above, service connection for residuals of pneumonia, including pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction was finally denied by the RO in September 2004.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the September 2004 rating decision which denied service connection for residuals of pneumonia, including pulmonary disease, double hernia and loss of a creative organ, claimed as erectile dysfunction included the Veteran's service treatment records (STRs) and numerous private medical records from 1994 to 1997.  

At the time of his service enlistment examination in January 1958, the Veteran was noted to have moderate left varicocele.  A chest x-ray study in March 1958, showed no pertinent abnormalities of the lungs.  

The STRs showed that the Veteran was seen for painful varicocele three times in service; May 1958, and April and May 1960, and that he underwent left varicocelectomy without complications in May 1960.  The Veteran's hospital course was uneventful and he was discharged on the seventh day and placed on light duty for 30 days.  Parenthetically, regarding the Veteran's recent assertions that his surgery was necessitated by a parachute jump injury, the hospital records in May 1960, showed that he specifically denied any prior history of serious illness, accidents or operations.  

The STRs showed no further complaints, treatment or abnormalities for any genitourinary problems during service.  Other than a history of congenital left varicocele and surgical repair without sequalae, no pertinent genitourinary complaints or abnormalities were noted on the Veteran's separation examination in December 1960.  The STRs were completely silent for any complaints, treatment, abnormalities or diagnosis for pneumonia or a hernia.  

The private medical records showed treatment primarily for orthopedic problems from 1994 to 1997.  A chest x-ray study in March 1995, showed no evidence of heart enlargement or any pulmonary infiltrates, effusions or adenopathy.  

The evidence added to the record since the September 2004 RO decision includes numerous private medical records from 2006 to 2009, VA treatment records from 2009 to 2011, VA examination reports dated in April 2010 and January 2011, and a March 2012 videoconference hearing transcript.  

Private treatment records in December 2006, showed that the Veteran was treated at an emergency room for left-sided chest pain in November 2006, and that an x-ray study revealed infiltrates in the left lower lobe consistent with pneumonia.  The Veteran subsequently developed an abscess in the left lower lobe which did not respond to several months of antibiotic treatment and he underwent left lobectomy without complications in July 2007.  A private physician in November 2007, opined that the Veteran's chronic obstructive pulmonary disease (COPD) was due to his long history of smoking.  Historically, the Veteran reported in March 1995, that he smoked one pack of cigarettes a day.  In July 2007, he reported a 46 years history of smoking 10 cigars a day.  When seen by VA in December 2009, he reported that he smoked 20 cigars a week since he was 25 years old.  

In November 2011, the Veteran was examined by VA to determine whether there were any residuals from the circumcision and varicocele surgery in service.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history, complaints and current findings.  At that time, the Veteran reported that he suffered a groin injury during a parachute jump in service and that he had surgery for bilateral inguinal hernia repair, circumcision and removal of a varicocele in service.  The Veteran also reported that he had never been unable to achieve an orgasm during the years that he was sexually active and recalled being told that he would be anorgasmic after his varicocelectomy in service.  He said that he was unable to achieve an erection sufficient for penetration since turning 70, and believed that this was an age related problem.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction (ED) was related to service and was not due to or aggravated by his circumcision or left varicocelectomy in service, but was most likely age related.  

The Veteran's testimony at the videoconference hearing merely restated his long standing contentions that he had double hernia repair and pneumonia in service and that his current genitourinary and respiratory problems are residuals from those medical problems and, as such, is cumulative and may not serve to reopen the claims.  

While the Veteran believes that his current genitourinary and respiratory problems are related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Moreover, there is no competent medical opinion relating any current genitourinary or respiratory disorder to service.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran had pneumonia or double hernia repair in service or that any current respiratory disorder or ED is related, in any fashion, to military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran had surgery for repair of a pre-existing left varicocele in service which was uncomplicated and uneventful, and that his symptoms resolved without residual disability as evidence by the absence of any further treatment or pertinent abnormalities during service, including at the time of his separation examination in December 1960.  The STRs did not show any complaints, treatment, findings or abnormalities for pneumonia or a hernia (or double hernia) in service.  Furthermore, the Veteran has not presented any competent evidence showing that he has any residuals of a double hernia or any competent evidence linking his current respiratory problems and ED to service.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claims for double hernia and a respiratory disorder, or that there are any current residuals from the left varicocelectomy in service for which VA compensation benefits should be paid.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular disease or a tumor is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Prostate Cancer

The Veteran contends that his prostate cancer is related to the left varicocelectomy he had in service.  

STR's show a circumcision and left varicocelectomy.  They are completely silent for any complaints, treatment, abnormalities or diagnosis for any prostate problems or prostate cancer in service.  

VA medical records showed that the Veteran was first shown to have a severely enlarged prostate and an elevated PSA test in August 2009.  A transrectal ultrasound guided biopsy of the prostate in October 2009 revealed adenocarcinoma, Gleason's grade 3+4 in the left prostate, and the Veteran subsequently underwent a series of weekly radiation treatments (42 in all) beginning in December 2009, with good results.  The current medical reports of record do not show any evidence of active disease.  

In January 2011, a VA physician opined that it was less likely than not that the Veteran's prostate cancer was related to or aggravated by his varicocele or circumcision in service.  The examiner explained that there was no evidence to support a causal connection between circumcision or varicocele and prostate cancer.  

The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's prostate cancer may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, while the Veteran may believe that his prostate cancer is related to service, he has not provided any competent evidence to substantiate his claim.  As indicated above, the STRs did not show any evidence of a prostate disorder or any abnormalities or diagnosis for prostate cancer in service or until some 48 years after service.  Furthermore, a VA physician opined that the Veteran's prostate cancer was not related to service or to the circumcision or varicocelectomy that he had in service.  

For reasons discussed above, the Board finds the January 2011 VA medical opinion that the Veteran's prostate cancer is not related to service to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the January 2011 VA opinion.  

Inasmuch as there is no objective evidence of a prostate disorder or prostate cancer in service or until nearly five decades after discharge from service, and no competent evidence relating his current prostate cancer to service or to a service-connected disability, the Board finds that the preponderance of the evidence is against a favorable disposition of the Veteran's appeal.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for residuals of pneumonia, including pulmonary disease, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for double hernia, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for loss of a creative organ, claimed as erectile dysfunction, the appeal is denied.  

Service connection for prostate cancer is denied.  


REMAND

The Veteran contends that he was treated for a heart condition in service and believes that service connection should be established for a heart disorder related to service.  

Concerning the claim for a heart disorder, the STRs showed that the Veteran was noted to have a heart murmur shortly after service enlistment and that he underwent extensive cardiac work-up to determine the nature and extent of any identified heart problems.  However, no additional cardiovascular abnormalities were found.  The diagnosis was functional heart murmur, and the Veteran was returned to full duty without any restrictions.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any cardiac problems in service, including at the time of his separation examination in December 1960.  

In April 2010, the Veteran was examined by VA to determine whether he had a heart disorder at present and, if so, whether any identified disorder was related to his heart murmur in service.  The examiner indicated that there was no history hypertension, myocardial infarction, valvular or congestive heart disease, or other heart disease, and that the Veteran denied any history of chest pains or night sweats.  On examination, there was no evidence of a murmur and an EKG showed a normal sinus rhythm with a nonspecific ST abnormality.  The examiner noted that the Veteran was not claiming to have coronary artery disease (CAD), therefore a stress test was not clinically indicated.  The diagnoses was no evidence of CAD or cardiac murmur.  The examiner commented that, as there was no diagnosis of a heart condition, no opinion was possible.  

However, in a letter received in February 2012, a VA nurse practitioner reported that she has been treating the Veteran for multiple medical problems, including CAD since April 2011.  

Inasmuch as the Veteran is now shown to have a heart disorder which was apparently not present when he was examined by VA in April 2010, and the fact that he had a heart murmur in service, additional development must be undertaken to determine whether the recently diagnosed CAD is related, in any fashion, to the Veteran's heart murmur in service.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be asked to provide the names and addresses of all medical care providers who treated him for any heart problems since his discharge from service.  Thereafter, the AMC should attempt to obtain treatment records from all identified sources not already of record, including any VA treatment records since July 2011, and associate them with the claims file.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified heart disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should address the particulars of this Veteran's medical history as well as the relevant medical science as applicable to this claim and provide a response to the following:     

Does the Veteran have CAD or any other heart disease or disorder at present?  If so, is it at least as likely as not (a 50% or greater probability) that any identified heart disorder/disease had its onset in, or is otherwise related to service, including the documented heart murmur in service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor the conclusion as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


